Citation Nr: 1448231	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include a threshold determination of recognition as the surviving spouse of the Veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to March 1970.  He died in January 2006 at the age of 57.  

The appellant was married to, but legally separated from the Veteran at the time of his death.  Her status as the surviving spouse must be determined as a threshold eligibility matter in the present appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied entitlement to service connection for the cause of the Veteran's death.  In June 2007, jurisdiction was transferred to the RO in Seattle, Washington where jurisdiction of the present appeal currently rests.  

The appellant appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Seattle, Washington in March 2010 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

In July 2010, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  At that time, the Board characterized the issue as entitlement to Dependency and Indemnity Compensation (DIC) benefits, including service connection for the cause of the Veteran's death, accrued benefits, and death pension, to include a threshold determination of recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The only issue that had been perfected for appeal was service connection for the cause of the Veteran's death but the Board included the other issues under DIC as development was requested to determine whether the appellant should be recognized as the surviving spouse of the Veteran for purposes of VA benefits.  Therefore, the only issue currently before the Board is service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The appellant is the Veteran's recognized spouse for VA purposes.   

2.  During his lifetime, the Veteran was service-connected for undifferentiated schizophrenia. 

3.  The Certificate of Death lists the immediate cause of the Veteran's death as cardiac arrest due to respiratory arrest due to overwhelming infection due to being immunocompromised.  Other significant conditions were decubitus, tracheostomy, cerebral hemorrhage, recurrent MRSA, and pseudo mania.   

4.  The evidence does not show that a disease or injury of service origin, including the Veteran's service-connected undifferentiated schizophrenia, caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

In July 2010, the Board remanded this matter for further development.  The Board   instructed the AOJ to notify the appellant of the information and evidence needed to establish service connection for the cause of the Veteran's death, pursuant to the holding in Hupp, notify the appellant of the information and evidence needed to establish that she meets the basic threshold eligibility requirements for recognition as the surviving spouse of the Veteran, obtain a medical opinion as to the relationship between the Veteran's cause of death and his service-connected schizophrenia, and readjudicate the claim.  Subsequently, the AOJ sent the appellant a letter in July 2011 notifying her of the eligibility requirements for recognition as the surviving spouse of the Veteran and a letter in January 2012 notifying her of the requirements for service connection for the cause of the Veteran's death pursuant  Hupp.  Additionally, a medical opinion was obtained in November 2010 and the claim was readjudicated in a December 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist 

In correspondence dated in February 2006 and January 2012, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate her claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The appellant was instructed to submit any evidence in her possession that pertained to her claim.  The claim was subsequently readjudicated in the December 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) held that adequate notice must also include informing the claimant of degree of disability and effective date.  As this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot. 

Also, certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  These requirements were met in the January 2012 letter. 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Additionally, a VA medical opinion has been obtained in this case.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, cited to medical principles, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); Barr, 21 Vet. App. at 312.  Neither the appellant nor her representative has contended otherwise.  

Also, as noted above, the appellant presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the March 2010 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the appellant nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Entitlement to Recognition of the Appellant as the Surviving Spouse of the Veteran for Purposes of VA benefits

The appellant seeks service connection for the cause of the Veteran's death.  As an initial threshold issue, VA must first determine her status as a "surviving spouse" prior to addressing entitlement to compensation on the merits.

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting. 38 C.F.R. § 3.50(b) (2013).  (The Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional; however, that provision and its enforcement has no impact in the immediate matter before the Board.)

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a) (2013).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2013).

The record establishes that the appellant and the Veteran were legally married in January 1979 as evidenced by a copy of their marriage certificate.  Court records reflect that the appellant and Veteran legally separated in October 2000.  

The appellant has indicated in written statements that while she and the Veteran agreed to mutually separate, they did not divorce so that Veteran could relax in Hawaii for a while.  

In Gregory v. Brown, 5. Vet. App. 108 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation. Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce or refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id. 

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b)  for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3) , a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.  at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

Here, there is no evidence to indicate that the Veteran and the appellant became divorced or that either party took any affirmative steps toward divorce during the Veteran's lifetime.  The evidence shows that the Veteran had a habit of leaving home and returning due to the nature of his mental health disability.  He provided his Social Security Administration and VA benefits to his family, and medical records demonstrate that the appellant maintained a relationship with the Veteran prior to his death.  

Based on the foregoing, the Board finds that the Veteran and the appellant did not live together continuously from the date of marriage to the Veteran's death and that they were not living together when the Veteran died, but they were legally married at the time of the Veteran's death.  Additionally, there is no indication of misconduct or communication of a definite intent to end the marriage by the surviving spouse, therefore, there is no break in the continuity of cohabitation and the appellant is recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.

Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312(a) (2013).  The law provides that service connection will be granted for a disease or disability if it is shown that the veteran suffered from such disease or disability and that it resulted from an injury suffered or disease contracted in line of duty, or from aggravation in line of duty of a preexisting injury or disease.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

The Veteran died in January 2006 and his death certificate lists the immediate cause of the Veteran's death as cardiac arrest due to respiratory arrest due to overwhelming infection due to being immunocompromised.  Other significant conditions were decubitus, tracheostomy, cerebral hemorrhage, recurrent MRSA, and pseudo mania.  At the time of his death, he was service-connected for undifferentiated schizophrenia.  Therefore, the Board's analysis will focus on whether his service-connected undifferentiated schizophrenia either caused or contributed substantially or materially to cause death.  

In this regard, the Board obtained a VA medical opinion addressing the issue.  A VA examiner rendered an examination report in November 2010 in conjunction with review of the claims folder.  The examiner noted that the Veteran had a subarachnoid hemorrhage due to a right anterior communicating artery aneurysm in March 2005 and was hospitalized and then transferred to lesser care facilities as his neurological condition stabilized.  He had mental incapacitation, physical incapacitation, mental incompetency, and was under total care until his death from sepsis in January 2006.  The examiner opined that it was not likely that the Veteran's service-connected schizophrenia contributed in any medical or physiological way to his death, combined to cause his death, or aided or lent assistance to the production of his death.  His review of the medical literature revealed that there was no causal connection between schizophrenia and subarachnoid hemorrhage rupture nor bleeding or aneurysm rupture or bleeding.  There was no evidence in the records of debilitating effects in general impairment of health due to schizophrenia.  The examiner concluded that schizophrenia did not cause the Veteran's death or cause an anterior communicating artery aneurysm nor did it cause the rupture and leakage and subarachnoid hemorrhage that the Veteran sustained.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

Other than the Veteran's service-connected schizophrenia, the appellant has not alleged, nor is there any evidence that any other event disease or injury of service origin played a part in the Veteran's demise.  In this case, as to the issue of whether the Veteran's death was related to his service-connected disability, the Board finds that the VA examination report is probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and cites to medical principles and literature.  The report is extremely detailed and provide a thorough discussion of the issue.  Significantly there is no contrary medical evidence.  The appellant has submitted no competent medical evidence contrary to the examination findings cited above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so. See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits). 

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a) (2) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's cause of death was related to his service-connected disability.  The Board finds that the appellant is not competent to opine that the Veteran's cause of death was related to his service-connected mental disorder.  Such a determination requires medical expertise which she has not demonstrated to possess.  Thus, the appellant's lay statements regarding the etiology of his cause of death are deemed not competent.  Moreover, the most probative evidence of record as to the cause and contributing causes of death is the VA examination report, rendered by a medical profession.

The appellant has submitted medical abstracts regarding schizophrenia and increased risk of heart attacks.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the article is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the VA examiner, who personally and thoroughly reviewed the Veteran's medical records, and cited to relevant medical principles with attention to the specifics of the Veteran's case.





	(CONTINUED ON NEXT PAGE)



In short, the Board finds that the most probative evidence of record is the negative VA medical opinion.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


